UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7514



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRAIG A. MURPHY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-96-66; CA-04-458-3)


Submitted:   February 28, 2006            Decided:   March 23, 2006


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Craig A. Murphy, Appellant Pro Se. David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Craig A. Murphy seeks to appeal the district court’s

orders denying his motion under 28 U.S.C. § 2255 (2000) and denying

his motion to reconsider.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).

               A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that   reasonable      jurists       would    find    that    his

constitutional      claims     are    debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Murphy has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions      are    adequately    presented      in   the

materials      before   the    court    and     argument    would   not     aid   the

decisional process.



                                                                           DISMISSED




                                        - 2 -